Name: Commission Regulation (EEC) No 219/91 of 30 January 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to Poland amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2722/90
 Type: Regulation
 Subject Matter: marketing;  trade policy;  Europe;  trade
 Date Published: nan

 31 . 1 . 91 Official Journal of the European Communities No L 26/ 11 COMMISSION REGULATION (EEC) No 219/91 of 30 January 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to Poland amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2722/90 Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 148/91 (8) ; whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas, in order to ensure better administration of inter ­ vention stocks, Commission Regulation (EEC) No 2722/90 f) should be repealed : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2) and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies ('), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article (5) (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 211 /91 (*) ; Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Article 1 1 . A sale shall be organized of approximately :  20 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 December 1990,  10 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 December 1990 . 2. This meat must be imported into Poland. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Commission Regulations (EEC) No 2539/84 and (EEC) No 2824/85 (10). The provisions of Commission Regulation (EEC) No 985/81 (") shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. O OJ No L 148, 28. 6. 1968 , p. 24 . (2) OJ No L 353, 17. 12. 1990, p . 23. (3) OJ No L 238, 6 . 9 . 1984, p. 13 . O OJ No L 170, 30. 6. 1987, p. 23 . O OJ No L 241 , 13. 9. 1980, p. 5. h) OJ No L 24, 30 . 1 . 1991 , p . 11 . 0 OJ No L 55, 1 . 3. 1988 , p. 1 . (8) OJ No L 17, 23. 1 . 1991 , p . 11 . O OJ No L 261 , 25. 9 . 1990, p. 19 . (10) OJ No L 268 , 10 . 10 . 1985, p . 14. (") OJ No L 99, 10 . 4. 1981 , p . 38 . No L 26/12 Official Journal of the European Communities 31 . 1 . 91 purchaser, be paid to the intervention agency within three months of the date on which the meat is taken over. 3 . As regards the security provided for in paragraph 1 the payment within three months as referred to in para ­ graph 2 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (3). Article 3 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5 . An offer shall be valid only if :  it relates to a total minimum quantity of 10 000 tonnes expressed in product weight,  it relates to an equal weight of forequarters and hind ­ quarters and shall contain a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the offer,  it is made up of one third of beef stored in France and two thirds of beef stored in Germany,  it is accompanied by a copy of a sales contract for a quantity of beef at least equal to the quantity applied for, concluded by the applicant with PHZ Animex ('). 6 . In order to meet the conditions provided for by paragraph 5 the operator may submit part offers in several Member States . If so, those offers shall contain the same price expressed in ecus. Immediately after submitting tenders or purchase applica ­ tions the operator shall send a copy hereof to the Commission of the European Communities. Division VI/D.2, 130 rue de la loi , B-1049 Brussels (telex 220 37 b Agree). 7. Intervention agencies shall only conclude selling contracts upon verification , in collaboration with the Commission's Services, that the conditions referred to in paragraphs 5 and 6 have been met. 8 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 6 February 1991 . 9 . Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 4 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams . 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 300 per 100 kilo ­ grams of bone in beef. Article 5 In respect of meat sold under this Regulation no export refund shall be granted. Article 6 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock' the following item and footnote are added : '77. Commission Regulation (EEC) No 219/91 of 30 January 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Poland (77). (77) OJ No L 26, 31 . 1 . 1991 , p. 11 .' Article 7 Regulation (EEC) No 2722/90 is hereby repealed. Article 2 1 . Before taking over the meat the purchaser shall lodge with the intervention agency in respect of each quantity he takes over, a security intended to guarantee payment of the purchase price . The amount of the secu ­ rity per 100 kilograms shall be equal to the purchase price plus ECU 10 . 2. By way of derogation from Article 19 of Commis ­ sion Regulation (EEC) No 2173/79 (2) the purchase price shall, in respect of each quantity taken over by the Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') PHZ Animex, warszawa, ul . Chalubinskiego 8 , (tel . 30 08 10, telex 814491 ax pi). (2) OJ No L 251 , 5 . 10 . 1979 , p. 12. O OJ No L 205, 3 . 8 . 1985, p. 5 . \ 31 . 1 . 91 Official Journal of the European Communities No L 26/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 26/ 14 Official Journal of the European Communities 31 . 1 . 91 ANEXO 1  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Deutschland France  Vorderviertel , stammend von : Kategorien A/C  Hinterviertel , stammend von : Kategorien A/C  Quartiers avant : catÃ ©gorie A/C  Quartiers arriÃ ¨re : catÃ ©gorie A/C 10 000 10 000 5 000 5 000 485 485 485 485 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (069) 1 56 40, App. 772/773 Telex : 04 1 1 56 FRANCE : Ofival Tour Montparnasse, 33 , avenue du Maine, 75755 Paris Cedex 15, tÃ ©l . : 45 38 84 00, telex : 26 06 43 .